230 F.2d 606
Leonard J. SHAFITZ, Appellant,v.UNITED STATES of America, Appellee.
No. 12562.
United States Court of Appeals Sixth Circuit.
February 28, 1956.

G. Leslie Fields, Detroit, Mich., for appellant.
J. Leonard Walker, Louisville, Ky., for appellee.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from the district court's judgment entered upon a jury verdict finding appellant guilty upon a ten count indictment of using the mails to defraud in violation of 18 U.S.C.A. § 1341, was heard on the record, briefs, and oral argument of counsel.


2
And it appearing that the essential facts constituting the offenses charged were sufficiently set out in the indictment, Anderson v. United States, 6 Cir., 1954, 215 F.2d 84; that there was substantial credible evidence to support the jury's verdict as to all elements of the offenses prohibited by the statute; and that in instructing the jury the district judge committed no error prejudicial to the appellant, Pereira v. United States, 1954, 347 U.S. 1, 74 S.Ct. 358, 98 L.Ed. 435.


3
It is ordered that the judgment of the district court be and it hereby is affirmed.